Citation Nr: 0025819	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
(claimed as back condition).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a bilateral knee condition, and denied service 
connection for lumbosacral strain, claimed as a back 
condition.


FINDINGS OF FACT

1.  The record does not show competent medical evidence of a 
nexus between the veteran's current back disability and an 
inservice back condition.

2.  In a November 1992 rating decision, the RO denied service 
connection for bilateral knee disability; the veteran was 
notified of that decision by letter and did not appeal the 
decision.

3.  The evidence received subsequent to November 1992 
regarding a claim for service connection for bilateral knee 
disability, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
lumbosacral strain (claimed as back condition) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The November 1992 RO rating decision denying service 
connection for bilateral knee disability is final.  
38 U.S.C.A. § 7104(b) (West 1991).

3.  The evidence received subsequent to the RO's November 
1992 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
bilateral knee disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has held that 
a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board first looks to evidence of a current back 
disability.  VA outpatient treatment records from September 
1998 to March 1999 reveal that the veteran complained of low 
back pain and has been diagnosed with chronic low back pain / 
myofascial pain.  A May 1999 letter from a VA staff physician 
indicates that recent physical therapy aimed at treating 
mechanical and myofascial low back pain initially improved 
his symptoms.  The Board finds that this is sufficient 
evidence of a current back disability, for purposes of a 
well-grounded claim.  See Caluza, supra.    

The Board next turns to the question of whether the veteran 
has submitted sufficient evidence of a disease or injury 
incurred or aggravated during service.  During VA outpatient 
treatment received in December 1998, the veteran stated that 
he injured his back in service due to a fall carrying food 
containers in 1976 or 1977.  Service medical records show 
that, in September 1977, the veteran complained of sharp back 
pain that started when he was walking up stairs.  The 
diagnostic assessment was muscle spasm.  The Board does not 
find any medical evidence of subsequent treatment for back 
pain in service.  At the time of his service separation 
physical, in May 1980, the veteran complained of recurrent 
back pain.  However, the Board finds that the record includes 
sufficient evidence, for purposes of a well-grounded claim, 
that the veteran injured his back in service. 

The crucial question for the veteran's service connection 
claim is whether the veteran has submitted evidence of a 
nexus between his current lumbosacral strain condition and 
his inservice back injury.  After a review of the evidence, 
the Board finds that this evidence is lacking.  The Board 
first notes that while the veteran complained of back pain at 
the time of his service separation physical examination, the 
clinical evaluation of the musculoskeletal system at that 
time was normal and no defect or diagnosis relative to the 
back was indicated in the separation examination report.  The 
record also shows that the veteran injured his back in April 
1983, when he attempted to pull a box while bending over and 
felt a sharp pain in his low back.  The evidence reveals 
periodic treatment for low back pain since this 1983 injury.  
Additionally, October 1992 workers' compensation records 
indicate that the veteran injured his back again in February 
1989.  

There is no competent medical evidence on record to indicate 
that the veteran's inservice back injury was the cause of his 
current lumbosacral strain condition.  The Board notes that a 
May 1999 letter from a VA staff physician indicates that the 
veteran described his current low back pain as being similar 
to the low back pain he experienced in service.  However, the 
Board points out that this physician did not render any 
medical opinion that the veteran's inservice back pain is the 
source of his current back condition.  Therefore, a nexus 
between the back conditions during these two time periods, 
almost 20 years apart with two back injury episodes 
intervening, has not been provided by this evidence.

The Board has also carefully considered the lay statement 
submitted by the veteran's wife to VA in February 1999 
regarding the veteran's back condition.  In this statement, 
his wife states, in essence, that the veteran's physical 
activities have been adversely affected since his 1977 
inservice back injury.  The Board does not dispute the 
credibility of her statement.  However, the veteran's 
assertions, and those of his wife, are insufficient to 
satisfy the nexus requirement because both the veteran and 
his wife are laypersons with no medical training or expertise 
to determine medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  As the veteran has not 
submitted competent medical evidence of a nexus between his 
lumbosacral strain condition and his active military service, 
his claim must be denied as not well grounded.  See Caluza, 
supra; 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

To the extent that the lay statements, including those made 
to a VA staff physician, attempt to show continuity of 
symptomatology, i.e., back pain, they remain insufficient to 
produce a well-grounded claim.  Because it would not 
necessarily follow that there is a relationship between any 
present disability and the continuity of symptomatology 
reported, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay person's observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 497 (1997).  In this case, although the 
veteran is competent to describe the back pain that he 
experiences, he is not competent to diagnose the cause of his 
back pain.  

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision, 
statement of the case and supplemental statements of the case 
advise the veteran that there is no competent medical 
evidence of a nexus between a current lumbosacral strain 
condition and a disease or injury incurred or aggravated in 
service.  Moreover, unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
any of his claims well grounded. 

II.  New and material evidence claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In a November 1992 rating decision, the RO denied service 
connection for a bilateral knee condition.  The veteran was 
notified of that decision by letter, also in November 1992, 
but did not appeal this decision within one year of receiving 
notice of the decision.  See 38 C.F.R. § 19.192 (1991).  
Accordingly, the November 1992 rating decision by the RO is 
final.  38 C.F.R. § 19.192 (1992).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the November 1992 rating decision, the RO found that the 
evidence did not show a nexus between the existing right knee 
condition and service, and did not show that the veteran had 
a left knee condition in service.  The evidence received 
since the November 1992 rating decision regarding service 
connection for a bilateral knee condition includes VA 
outpatient treatment records from January 1997 to March 1999; 
VA Medical Center (VAMC), Little Rock, personnel health 
folder records from July 1980 to August 1998; a photocopy of 
38 C.F.R. § 3.322, a July 1999 statement by a VA Employee 
Health Physician, a March 1992 letter from a VA orthopaedic 
consultant, as well as various statements from the veteran to 
VA regarding his bilateral knee condition.  The Board finds 
that while most of this evidence may be considered new, none 
of it is material to the veteran's claim in that it does not 
provide evidence of a nexus between a current bilateral knee 
disability and service.  The Board also notes that the 
veteran's claims file includes additional medical evidence 
submitted since November 1992 that was not listed above.  The 
Board finds that this evidence pertains to the veteran's 
other disability claims and is not related to his service 
connection claim for a bilateral knee condition.      

The Board first considers the evidence from VA outpatient 
treatment records from January 1997 to March 1999, and from 
VAMC personnel health folder records from July 1980 to August 
1998.  While these records are new, in that they have not 
previously been considered, the Board finds that they are not 
material to the veteran's claim.  The VA treatment records 
include a couple of references to right and left knee pain 
complaints, as well as July 1991 X-rays revealing joint 
effusion.  However, there is no competent medical evidence 
suggesting that this bilateral knee pain is connected to 
active military service.  The vast majority of the records 
relate to the veteran's back condition.  For this reason, 
these records are not material to the veteran's claim.        

The veteran also submitted a copy of 38 C.F.R. § 3.322, the 
federal regulation regarding the rating of disabilities 
aggravated by service.  While this evidence is new, it is not 
material to the veteran's claim.  This regulation relates to 
disabilities that preexisted active military service and were 
aggravated by such service.  The regulation obviously does 
not provide any factual medical evidence relevant to the 
veteran's service connection claim for a bilateral knee 
condition.  This evidence is, therefore, not material to the 
veteran's claim.       

The Board next considers a July 1999 statement by a VA 
Employee Health Physician.  This letter is new but, likewise, 
not material to the veteran's claim.  This letter relates to 
the veteran's work restrictions due to disability, and offers 
an opinion regarding whether the veteran is "handicapped" 
according to federal law.  This letter does not, however, 
provide any evidence that the veteran's current bilateral 
knee condition is related to service.  Therefore, the letter 
is not material to the veteran's claim. 

In considering the March 1992 letter from a VA orthopaedic 
consultant, the Board finds that this evidence is not new.  
The letter was received and considered by VA prior to the 
November 1992 final rating decision.  Thus, it will not be 
considered again by the Board as part of this new and 
material evidence claim.  

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that he 
currently suffers from a bilateral knee condition related to 
service.  Once again, while these statements are new they are 
not material to the veteran's claim.  As an example, the 
veteran stated in his "Appeal to Board of Veterans' 
Appeals" (VA Form 9) that his back problems caused him to 
walk with a limp, which in turn caused his knee problems.  He 
also stated that he fell on his knees in service, causing 
injury to both of his knees.  However, these assertions are 
not supported by an opinion from a competent medical source, 
see Green v. Derwinski,1 Vet. App. 121 (1991), and thus are 
insufficient to reopen the veteran's claim.  

As none of the evidence added to the record since the RO's 
November 1992 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between a current bilateral knee 
condition and service, the Board concludes the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection for a 
bilateral knee condition.  Therefore, the November 1992 
decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case and supplemental 
statements of the case, which explained that new and material 
evidence was needed to reopen the claim, and indicated what 
would constitute such evidence.  Furthermore, by this 
decision, the Board informs the veteran of the type of new 
and material evidence needed to reopen his claim.


ORDER

Entitlement to service connection for lumbosacral strain 
(claimed as back condition) is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral knee condition.  
The benefits sought on appeal regarding this claim remain 
denied. 



		
	MARY GALLAGHER 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


